 



EXHIBIT 10.27
Bonuses for Fiscal Year 2007 and Base Salaries for Fiscal Year 2008 for Named
Executive Officers

                      2007   2008 Name and Title   Bonus   Salary
 
               
Hollings C. Renton
Chairman of the Board, President and Chief Executive Officer
  $ 480,000     $ 565,000  
 
               
Laura A. Brege
Executive Vice President and Chief Operating Officer
  $ 250,000     $ 425,000  
 
               
Henry J. Fuchs, M.D.
Executive Vice President and Chief Medical Officer
  $ 210,000     $ 417,000  
 
               
Randy A. Kelly
Senior Vice President, Sales and Marketing
  $ 135,000     $ 355,000  
 
               
Gregory W. Schafer
Vice President and Chief Financial Officer
  $ 105,000     $ 300,000  
 
               
Gregory J. Giotta, J.D., Ph.D.
Vice President and Chief Legal Counsel
  $ 105,000     $ 307,000  
 
               
Edward F. Kenney
Executive Vice President and Chief Commercial Officer
  $ 207,200       (1 )

 

1)   As previously disclosed, Mr. Kenney retired effective December 31, 2007.

 